         Case 1:18-cr-00218-TSC Document 121 Filed 05/01/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    :
                                            :
            v.                              :
                                            :          Criminal Case: 18-cr-00218 (TSC)
MARIIA BUTINA,                              :
     Also known as Maria Butina,            :
                                            :
                      Defendant.            :

                                    NOTICE OF FILING

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby respectfully submits a redacted version of Exhibit 8 to the

government’s Memorandum in Aid of Sentencing, as directed by the Court at the sentencing

hearing on April 26, 2019.


                                                      Respectfully submitted,

                                                      JESSIE K. LIU
                                                      UNITED STATES ATTORNEY
                                                      D.C. Bar Number 472845


                                                By:             /s/
                                                      ERIK M. KENERSON
                                                      Assistant United States Attorney
                                                      Ohio Bar Number 82960
                                                      United States Attorney’s Office
                                                      555 Fourth Street, N.W.
                                                      Washington, D.C. 20530
                                                      Telephone: 202-252-7201
                                                      Email: erik.kenerson@usdoj.gov
         Case 1:18-cr-00218-TSC Document 121-1 Filed 05/01/19 Page 1 of 3
                                                UNCLASSIFIED


                                    UNITED STATES DEPARTMENT OF JUSTICE
                                        FEDERAL BUREAU OF INVESTIGATION




                                           Washington Field Office
                                            601 4th Street NW
                                           Washington DC 20005




File Number:
Requesting Official(s) and Office(s):
Task Number(s) and Date Completed:
Name and Office of Linguist(s):                                  , WFO
Name and Office of Reviewer(s):                                      , WFO
Source Language(s):                                Russian
Target Language:                                   English
Source File Information


                                                          Source Material 10_2018_05_31_15_00_00_431
                                                 VERBATIM TRANSLATION




Abbreviations:




                                                      1
           Case 1:18-cr-00218-TSC Document 121-1 Filed 05/01/19 Page 2 of 3
                                             UNCLASSIFIED




                                                                                                 Notes

National Prayer Breakfast and the events around (January 30 – February 2, 2017)

January 30, 2017, Monday

   •    Met with                          at 19:30.           said that he will probably work at the
        headquarters of VVP’s election campaign in 2018.

January 31, 2017, Tuesday

   •    Completed registration for breakfast at the Hilton. Checked the list to make sure that there are
        tickets for all the delegation members.
   •    Met       at the airport. The plane was delayed for 1 hour. He had a hard flight.
   •    We sorted out the presents, got ready for dinner.
   •                         do not speak English.          likes single-malt whiskey.         – only red
        wine.

Dinner a

    •   The Russians invited      to Moscow (         – to the Moscow Economic Forum,           – to the
        prayer breakfast.)
    •        and     really want to go to Moscow.
    •            was introduced as VVP’s campaign manager.
    •       met separately with the           regarding


February 1 2017, Wednesday

Breakfast at the ambassador’s with participation of

   •
   •         gave him some Crimean paper money as a present.
   •    The ambassador is skeptical about the breakfast (he is upset because the invitation came with a
        request to pay the entrance fee).
   •    Butina mentioned the                           and
   •    Discussed the                                 received an award from VVP. The Ambassador
        supports her actions. “The idea was born at the residence during breakfast.”
   •    At the residence there’s an Aivazoskiy painting – landscape – only 3 exist
   •    As soon as we left, wrote a complaint about the delegation (according to            )
   •    He mentioned          and hunting with him.

   12:30     Lunch for members of foreign delegations to the National Prayer Breakfast at the
   Washington Hilton Hotel –an event of very questionable usefulness.

                                                    2
        Case 1:18-cr-00218-TSC Document 121-1 Filed 05/01/19 Page 3 of 3
                                              UNCLASSIFIED


    14:30        Meeting with            (Butina/          at his residence at

    •       apologized for the cancelation of the meeting with
    •   As a substitution, he offered a direct contact with
    •       asked us to give VVP a small globe and 2 Bibles with the translation that is the closest to the
        Greek original.

        18:30 Parliamentary dinner for the National Prayer Breakfast participants.

        •       spoke at the European dinner.                 wrote the speech. He promised a
            translation, but alas.

February 2 2017, Thursday

5:45 Meeting in the lobby, transfer to the Washington Hilton Hotel -- just the right time! The line is
very long.

        •   7:30        The National Prayer Breakfast (table numbers are seldom checked. Tickets to
            the main hall are yellow; tickets to the special are blue). Specials are let in at around 7:45
            during the break between the speakers and the resident.

The group tour of the Capitol was organized by                  (need to write him a thank-you note)

        •   Met with
        •   Did not leave any contact info. I wrote to                    eparately.
        •       brought up the idea of a Russian-American aid fund for Ukraine to resolve the situation.
        •   Translation of     Twitter tweet

Shopping



18:00            Russian dinner – around 40 people.                                        The event was
                 dragged out too long.



February 3, 2017, Friday

Had a conversation with             He sees potential in the Russian- American project.

            idea is                      Representing Russia –

                                                          Please contact Maria Butina with any questions




                                                      3
